DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: throughout the specification, see for example page 4, line 4, it appears that “yaw” and “yaws” should be --jaw-- or --jaws--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43, hence claims 44-58, 60, 61, 63 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 43, line 10, the recitation of “track structures comprised in the first jaw and the second jaw” appears incorrect and thus confusing.  It appears that the first jaw 
As to claim 43, line 11, it is unclear if “yaw” should be --jaw--.  See also specification objection above.
Allowable Subject Matter
Claims 43-58, 60, 61, 63, and 63 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fail to show or suggest the pile holder for use in a pile holding system to be mounted on a deck of a vessel comprising:   the first jaw and the second jaw comprising track structures, the track structures extending along a longitudinal direction of the respective first jaw, or second jaw; and
three primary pile engaging devices, wherein the primary pile engaging devices each comprise a chassis, one or more pile engaging elements, and an actuator to move the one or more pile engaging elements between an active position and a passive position for respectively engaging and releasing the pile located in the pile holder, and to allow simultaneous engagement of all primary pile engaging devices with piles having different diameters, when the pile engaging elements are in the active position and the first and second jaws are in their closed positions, wherein the primary pile engaging devices further comprise a chassis, the chassis of each of the primary pile engaging devices being moveably supported on one of the track structures, wherein each chassis 
	The closest prior art, CN 102660950, discloses a pile holder; however, CN ‘950 does not disclose the first and second jaw comprising track structures and wherein the primary pile engaging devices further comprise a chassis, the chassis of each of the primary pile engaging devices being moveably supported on one of the track structures, wherein each chassis is provided with a drive adapted to move the chassis along the track structure, and therefore move the pile engaging devices along an inner circumference of the pile holder while engaging a pile, to rotate a pile supported by a crane in the pile holder about a longitudinal axis thereof, and wherein the pile holding system further comprises a control system configured to control the drives of the primary pile engaging devices, and to drive the primary pile engaging device in unison along the track structures.
	Applicant discloses that such configuration allows for more efficient use of deck space, as well as improving pile orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL